Citation Nr: 0712355	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
October 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for 
PTSD. 

The veteran testified before the undersigned at a February 
2007 videoconference hearing.  A transcript has been 
associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

In this matter, the veteran claims that he has PTSD as a 
result of traumatic experiences in service, including combat 
and non combat experiences in Vietnam.  These reportedly 
included the following:  (a) riding in a transport plane that 
came under ground fire while attempting to land in March 
1972; (b) getting into contact with the enemy while on patrol 
outside Da Nang, which led to (c) riding in a helicopter on 
which the rotors failed, causing the helicopter to crash; (d) 
while at the American Embassy in Saigon, rocket was 
"dropped," causing the veteran to be hurled off a ladder 
and resulting in his right hand disability; (e) a rocket 
piercing through the ceiling and floor of his bedroom at the 
Da Nang base, injuring or killing several people; and (f) 
seeing another service member shoot himself in the foot, 
disarming him and getting him medical attention.  While the 
veteran has a diagnosis of PTSD from a June 2003 VA 
examination, the RO denied the veteran's claim because the 
diagnosis relied on the veteran's unverified account of his 
Vietnam experiences.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997). Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressors through 
official channels, to include research of his unit records.  
The RO did not undertake stressor research through unit 
records as the information at the time was insufficient.  The 
veteran, while specifying locations and his unit of 
assignment, never provided a date range that would allow a 
search to go forward.  At his hearing before the undersigned, 
the veteran stated that the rocket attack on the Embassy 
occurred in the spring of 1972.  Review of his personnel 
files shows that the veteran was assigned to Company E of the 
Marine Security Guard Battalion (MSGB), and transferred duty 
stations from Saigon to Da Nang on March 1, 1972.  In light 
of the veteran's testimony before the Board, the Board 
believes that there is now enough information to proceed.  
Additional development is indicated.  The Board remands for a 
unit records search of Company E, MSGB, for the two months 
leading up to his transfer, effective March 1, 1972.  The 
veteran's remaining stressors are still too vague to allow 
for additional development.  

The Board also notes that the veteran underwent a June 2003 
VA examination to establish whether he had PTSD.  A positive 
diagnosis was returned.  In reviewing the examination report, 
the Board notes that it is unclear whether the veteran's PTSD 
was at least as likely as not related to his experiences in 
Vietnam.  Additional VA examination to determine that fact is 
warranted.  The Board is aware, however, that the issue of 
relationship to service is only relevant should the veteran's 
stressors be confirmed with corroborating evidence.  
Therefore, the Board instructs that the veteran be given a VA 
examination to determine whether his PTSD is at least as 
likely as not related to service if and only if his stressors 
are confirmed.

The Board notes that the veteran receives periodic treatment 
from the Marion, Illinois VA Outpatient Clinic.  The RO last 
associated his treatment records with the claims file in 
February 2004.  With a view to having as complete a record as 
possible, the Board also remands to obtain any psychiatric 
treatment records after February 2004.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the Marion, Illinois VA Outpatient 
Clinic for psychiatric treatment from 
February 2004 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The RO/AMC should attempt to verify 
the veteran's claimed stressor events in 
Vietnam by contacting the Commandant of 
the Marine Corps and/or the Marine 
Historical Society.  In particular:  

*	The records of Company E, MSGB should 
be searched for January and February 
1972 to verify a rocket attack on the 
Embassy in Saigon.  

*	The records of Company E, MSGB should 
be searched for March 1972 to verify 
a transport plane from Saigon to Da 
Nang coming under ground fire while 
attempting to land.  

If possible, ask the Commandant of the 
Marine Corps and/or the Marine Historical 
Society if it can verify the veteran's 
presence for duty from January 1, 1972 
until March 1, 1972 through any unit 
records or reports.

3.  Thereafter, if information is received 
verifying any of the claimed stressors, 
undertake any needed development, such as 
providing the veteran a VA psychiatric 
examination, with an opinion as to whether 
he meets the criteria for diagnosing PTSD 
and, if so, whether it is due to the 
verified stressor(s).

4.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review this matter.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




